Citation Nr: 0943215	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  07-16 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for right hand carpel 
tunnel syndrome (also claimed as right arm and hand ulnar 
damage, injured playing volleyball and reflex sympathetic 
dystrophy).

2.  Entitlement to service connection for asthma.


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1985 to April 
1988 with periods of active duty for training (ACDUTRA) from 
June 1984 to November 1984 and from February 1996 to July 
1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the Roanoke, 
Virginia Department of Veterans' Affairs (VA) Regional Office 
(RO).

By a March 2007 rating decision, the RO granted service 
connection for residuals of a hysterectomy.  Therefore, the 
Board finds that as this issue was granted in full, it is not 
in appellate status before the Board and need not be 
addressed further.

In the May 2007 VA form 9, the Veteran withdrew her claims 
for service connection for a right knee condition and hearing 
loss.  Therefore, these issues are no longer before the 
Board.  38 C.F.R. § 20.204 (2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to her claims for 
service connection for right hand carpel tunnel syndrome and 
asthma.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159 (2009).  

The Veteran contends that her current right hand carpel 
tunnel syndrome and asthma manifested during her active 
service.  She has also reported that she was provided a 
Medical Evaluation Board (MEB) examination and was released 
from her last period of active duty with disability severance 
pay.  

Service treatment reports reflect that the Veteran was 
treated for complaints involving the right wrist and the 
lungs during her periods of active duty and ACDUTRA.  In May 
1986 the Veteran was treated for injuries to the right wrist 
incurred while playing volleyball, however, she was diagnosed 
with a left wrist sprain instead.  Left wrist sprain was also 
treated in June 1986.  In November 1986 the Veteran 
complained of pain in the lungs with inhalation, pressure of 
the left lower lung field and difficulty breathing.  The 
lungs were found to be clear to auscultation and a November 
1986 chest x-ray found no abnormalities.  At this time, the 
Veteran was diagnosed with chest wall pain, muscle strain and 
questionable myofascial pain.  In December 1986, pursuant to 
treatment for tonsillitis, the Veteran's other significant 
problems were noted as including bronchitis.  In a February 
1988 service treatment report, the Veteran reported a history 
of abnormal respiratory problems noted as asthma induced by 
exercise.  A December 1995 periodic examination, performed 
while the Veteran was not on active duty or ACDUTRA, did not 
reflect any findings of a right upper extremity or 
respiratory problem.  

Service treatment reports from March 1997 reflect that the 
Veteran was diagnosed with reflex sympathetic dystrophy, 
lesion of the ulnar nerve and median nerve, ulnar nerve 
damage and injury and carpel tunnel syndrome, although 
neither the right nor left extremity was identified.  At this 
time, it was also noted that the Veteran's health problems 
included asthma.  

Service treatment reports from May 1997 reflect that the 
Veteran was undergoing a pending MEB, secondary to her wrist 
problems and carpel tunnel syndrome.  This report also noted 
that the Veteran's right wrist was in a brace due to carpel 
tunnel syndrome and she had a history of exercise induced 
asthma.  A May 1997 service treatment report found that the 
Veteran's problems included reflex sympathetic dystrophy in 
the right wrist and neuropathy of the right wrist.

Service treatment reports also reflect that the Veteran did 
not show up for a physical examination in October 1997, the 
purpose of which was not noted.

The Board notes that while no treatment for current 
disabilities involving either the lungs or the right hand or 
wrist have been received, the Veteran's statements regarding 
her current symptomatology must be afforded some weight.  Lay 
assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation. 38 U.S.C.A. § 1153(a); 
38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 
1336 (Fed. Cir. 2006).  Thus, the Veteran is competent to 
testify to her lay observable lung and right hand or wrist 
symptoms.

In considering the evidence of treatment for both a right 
wrist disability and respiratory symptoms during the 
Veteran's ACDUTRA and active service and the lay evidence 
that the Veteran's right hand carpel tunnel syndrome and 
asthma began in service and have existed ever since then, a 
VA examination is necessary to obtain an opinion as to 
whether the Veteran's has a current right hand or wrist 
disability and a respiratory disability which are related to 
or was aggravated by her active military service, including 
during the periods of ACDUTRA.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear 
v. Nicholson, 20 Vet. App. 410 (2006).  

Service records from August 1997 indicate that the Veteran 
was provided with orders which noted that she was discharged 
from the U.S. Army Reserves under physical disability 
separation, effective September 12, 1997, and was authorized 
disability severance pay of 20 percent.

The claims file does not contain the Veteran's personnel 
records.  The Board finds that reasonable efforts should be 
undertaken to obtain his personnel records as pertinent 
information pertaining to the Veteran's fitness could be in 
these records (the service treatment records indicated that 
the Veteran was provided an MEB examination by a medical 
board for the purposes of separation).  Moreover, as the 
August 1997 service records indicate the Veteran was 
discharged with disability severance pay, the service 
personnel records would be relevant to the present claims.  

The Board notes that the RO has made several attempts to 
retrieve records from the Veteran's first period of ACDUTRA 
from June 1984 to November 1984 and the Veteran's MEB 
examination in September 1997, however, no such records have 
been received and negative responses were furnished.  In 
January 2004, a request for the Veteran's service treatment 
records from the National Personnel Records Center (NPRC) was 
made.  The NPRC sent all available service treatment reports, 
however no records from June 1984 to November 1984 and the 
Veteran's MEB examination in September 1997 were received.  
In a January 2004 letter and in an August 2004 telephone 
call, the Veteran was asked to submit any copies of her 
service treatment reports, including any documentation of the 
MEB examination.  In an August 2004 report of contact, the 
Veteran stated that she did not have copies and was treated 
at the Brooke Army Medical Center.  These records are located 
in the claims file.  

The Veteran was notified in August 2006 that her service 
treatment reports from June 1984 to October 1984 and MEB 
examination were requested from the service department and 
the RO had been informed that the service department did not 
have such records.  In an August 2006 report of contact, the 
Veteran reported that her medical records may be at the 
former reserve unit, located at the 94th General Hospital.  
In an October 2006 letter, the RO requested from the 94th 
General Hospital/Combat Support Hospital any of the Veteran's 
physical examinations, service treatment records, any line of 
duty determinations and verification of periods of service.  
A negative response was received in October 2006 from the 
94th General Hospital/Combat Support Hospital, stating that 
as of October 10, 2006, they do not have any of the Veteran's 
records of the records maintained at their location and they 
were unable to verify if the Veteran was ever assigned to 
this unit.  

In a January 2007 Interoffice Memorandum, the RO made a 
formal finding that the treatment and clinical records from 
the Department of the Army, Headquarters, 94th Combat Support 
Hospital were unavailable for review, all efforts to obtain 
the needed information had been exhausted and further 
attempts were futile.  

The Board notes that while the October 2006 response from the 
94th General Hospital/Combat Support Hospital concluded that 
they were unable to verify if the Veteran was ever assigned 
to this unit, the Veteran's DD form 214 clearly indicates 
that she had been transferred to the 94th General Hospital, 
located in Seagoville, Texas.  Moreover, the available 
service treatment reports reflect that the Veteran had 
changed her name several times throughout during her ACDUTRA 
and active duty; her names included Koren Dugger, Koren 
Rogers and Koren Morgan.  

While the Board acknowledges that the Veteran could have been 
identified by her service number and/or social security 
number, it appears from the record that the 94th General 
Hospital/Combat Support Hospital was unable verify that she 
was ever assigned there, despite the Veteran's service 
records indicating otherwise.  In light of the fact that the 
Veteran's name had changed during her active service and the 
fact that her DD form 214 indicates that she was transferred 
to the 94th General Hospital/Combat Support Hospital, the 
Board finds that one more attempt to retrieve the treatment 
and clinical records from the Department of the Army, 
Headquarters, 94th Combat Support Hospital should be made to 
ensure that they have the opportunity to properly identify 
whether the Veteran to determine whether any of her records 
are available, which would include a search under her 
alternate names.  This request should provide the information 
regarding the Veteran's current name, service number, social 
security number and her three alternate names during her 
periods of active service (Koren Dugger, Koren Rogers, Koren 
Morgan).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the NPRC and 
request a search for all personnel 
records.  If the search effort for these 
records has negative results, 
documentation from that facility, to that 
effect, should be placed in the claims 
folder.

2.  Appropriate efforts should be taken to 
obtain any service treatment records (the 
treatment and clinical records) from the 
Department of the Army, Headquarters, 94th 
Combat Support Hospital.  In requesting 
this information the RO/AMC should provide 
the Department of the Army, Headquarters, 
94th Combat Support Hospital with 
information regarding the Veteran's 
current name, service number, social 
security number and her alternate names 
during her periods of active service 
(Koren Dugger, Koren Rogers and Koren 
Morgan).  If the search for such records 
has negative results, documentation to 
that effect should be included in the 
claims file.  

3.  The RO/AMC should schedule the Veteran 
for a VA respiratory examination by an 
appropriate specialist to determine the 
current nature and etiology of any lung 
disability, including asthma.  The claims 
folder must be made available to and 
reviewed by the examiner in connection 
with the examination, to include a review 
of the service treatment reports and a 
copy of this remand.  All tests deemed 
necessary should be conducted.  The 
examiner should provide a diagnosis for 
any current lung disabilities found.  The 
examiner should also express an opinion as 
to whether it is more likely, less likely, 
or at least as likely as not that any 
currently diagnosed lung disability is 
related to or was aggravated by the 
Veteran's active service.  A complete 
rationale for any opinions should be 
provided.

4.  The RO/AMC should schedule the Veteran 
for a VA examination by an appropriate 
specialist to determine the current nature 
and etiology of her right hand and wrist 
disability, to include right hand carpel 
tunnel syndrome; depending upon the 
Veteran's current symptomatology, a 
possible neurology examination may be 
needed in light of the neurological 
symptomatology reported in service.  

The claims folder must be made available 
to and reviewed by the examiner in 
connection with the examination, to 
include a review of the service treatment 
reports and a copy of this remand.  All 
tests deemed necessary should be 
conducted.  The examiner should provide a 
diagnosis for any right hand or wrist 
disabilities found.  The examiner is then 
asked to answer the following questions:

(a)  Does the Veteran's right hand 
disability involve neurological 
manifestations?  

(b)  If so, are these manifestations 
consistent with either complete or 
incomplete paralysis of the peripheral 
nerves or any other nerve grouping?  If 
so, which nerve(s) are affected?  

(d)  If the neurological manifestations 
are found to be consistent with incomplete 
paralysis, are these symptoms tantamount 
to mild, moderate or severe incomplete 
paralysis?

(e)  The examiner should also express an 
opinion as to whether it is more likely, 
less likely, or at least as likely as not 
that any currently diagnosed right hand or 
wrist disability is related to or was 
aggravated by the Veteran's active 
service.  A complete rationale for any 
opinions should be provided.

5.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefits sought on appeal remain 
denied, the Veteran and her 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The case should then be returned 
to the Board for further appellate 
consideration

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

 
